Case 2:18-cv-14371-RLR Document 24-1 Entered on FLSD Docket 04/22/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

    ELLEN BERMAN and DAYANA GUACH
    on behalf of themselves and all others
    similarly situated,                    CASE NO. 2:18-cv-14371
                                           ROSENBERG/MAYNARD
           Plaintiffs,

    v.

    GENERAL MOTORS LLC, a Delaware
    limited liability company,

             Defendant.


                            ORDER SUSPENDING ALL DEADLINES
                               PENDING THE FILING OF THE
                           MOTION FOR PRELIMINARY APPROVAL

            THIS CAUSE is before the Court on the parties’ Joint Notice of Settlement, DE __, filed

   herein by Plaintiffs Ellen Berman and Dayana Guach (“Plaintiffs’) and Defendant General Motors

   LLC (“GM”). The Court has considered the Notice, the record and is otherwise fully advised in

   premises. Accordingly,

            IT IS HEREBY ORDERED AND ADJUDGED:

            1.     Plaintiffs shall file their motion for preliminary approval with the Court no later
                   than April 26, 2019.

            2.     All deadlines in the case, including GM’s deadline for filing a responsive pleading,
                   are suspended pending the filing of the motion for preliminary approval.

            DONE AND ORDERED in Chambers, West Palm Beach, Florida, this _____ day of

   April, 2019.

                                                 __________________________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   Counsel of Record


   {N3807861.1}
